IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 422 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
ALISHA GAMBRELL,                            :
                                            :
                   Petitioner               :
                                            :


COMMONWEALTH OF PENNSYLVANIA,               : No. 423 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
ALISHA GAMBRELL,                            :
                                            :
                   Petitioner               :
                                            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.